Frazer, J.
The appellant, is a draining association incorporated-under the laws of this State. It sued to enforce against lauds benefited by its work, an assessment which had been made before its articles of association were recorded. This appearing by the complaint, a demurrer thereto was sustained by the court below.
There is no error. Until the articles óf association were recorded there could be, under the statute (1 G. & II. 303, sec. 5), no corporate existence, and, of course, no power to make a valid assessment upon the lands affected by the drain.
The judgment is affirmed, with costs.